   4:16-cv-00835-JD-TER           Date Filed 09/01/21        Entry Number 174       Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

CURTIS RICHARDSON,                  )               Civil Action No.: 4:16-cv-0835-JD-TER
                                    )
                     Plaintiff,     )
                                    )
                  -vs-              )
                                    )                  AMENDED1 ORDER FOR
                                    )              SUPPLEMENTARY PROCEEDINGS
D.S. WILKES, Darlington County      )                 and NOTICE OF HEARING
Detention Center Medical Staff      )
Supervisor;                         )
                     Defendant.     )
___________________________________ )

       This matter has been referred to the undersigned to conduct supplementary proceedings in

aid of execution of a judgment entered against Defendant D.S. Wilkes. See ECF No. 143. On

February 13, 2018, the Court entered default judgment against Defendant D.S. Wilkes in the amount

of five thousand dollars. See ECF Nos. 95 & 96. On October 2, 2018, the Clerk issued a writ of

execution. See ECF No. 117. On April 25, 2019, the U.S. Marshals Service served the writ of

execution on Defendant Wilkes at 511 E. Home Ave., Hartsville, South Carolina. See ECF No. 131.

On April 29, 2019, the Marshals Service returned the writ unsatisfied. See ECF No. 131 . On August

6, 2019, the Court entered an order noting that the Marshals Service had returned the writ unsatisfied

and that Plaintiff was entitled to seek any relief available under Federal Rule of Civil Procedure

69(a). See ECF No. 135. On September 30, 2019, Plaintiff filed a Motion to Enforce Judgment.

See ECF No. 138. As noted in the Order from the District Judge on August 3, 2020, because the writ

of execution was returned unsatisfied, Plaintiff is entitled to supplementary proceedings2 requiring

       1
           Amended only to change the date of the hearing.
       2
         Supplementary proceedings encompass a variety of types of relief. See Travelers Indem.
Co. of Ill. v. Hash Mgmt., Inc., 173 F.R.D. 150, 152 (M.D.N.C. 1997) (“Supplementary
   4:16-cv-00835-JD-TER          Date Filed 09/01/21       Entry Number 174        Page 2 of 3




Defendant Wilkes to appear before this Court for the purpose of discovering property that is not

exempt from execution to be applied toward satisfaction of the judgment entered against her in this

case.

        A hearing was previously scheduled for August 31, 2021. See Order (ECF No. 161).

Defendant Wilkes was served with a copy of the Order for Supplementary Proceedings and Notice

of Hearing (ECF No. 161) via certified mail, return receipt requested. See Certified Mail Receipt

(ECF No. 166). The Certified Mail Receipt indicates that “DS Wilkes” signed for the mail on

August 9, 2021. Id. Defendant Wilkes did not appear for the hearing.

        Accordingly, pursuant to Federal Rule of Civil Procedure 69(a) and S.C. Code Ann. §§ 15-

39-310, Defendant D.S. Wilkes is directed to appear before the undersigned on September 27,

2021, at 10:30 a.m. in Courtroom # 3, McMillan Federal Building, 401 W. Evans St., Florence,

South Carolina, to answer questions concerning her assets and to produce all personal and business

checkbooks and records, savings account books, life insurance policies, stock certificates, deeds,

notes, mortgages, bonds and tax returns through the preceding three (3) years, both for the United

States and for the State of South Carolina, and all other current records pertaining to her financial

status, including, but not limited to, balance sheets, inventory statements and related accounting

documents, current leases, stock subscription agreements, receipts and contracts of sale and

purchase, to testify under oath as to such property and income; and to show cause, if any can be

shown, why a receiver should not be appointed to take charge of and dispense of Defendant D.S.

Wilkes’ property for the satisfaction of the aforesaid judgment. Failure to appear and produce the



proceedings in aid of judgment enforcement include garnishment, arrest, mandamus, contempt,
appointment of a receiver, and discovery proceedings.”).

                                                -2-
   4:16-cv-00835-JD-TER         Date Filed 09/01/21      Entry Number 174        Page 3 of 3




documents as ordered herein may result in sanctions for contempt. See S.C. Code Ann. § 15-

39-490.

       Defendant D.S. Wilkes is restrained and enjoined from changing, altering, destroying or

defacing any of the instruments, and from making any transfer or other disposition of the property

not exempt by law from execution, except in the regular and ordinary course of business.

       Further, due to the increase in Covid-19 cases and to limit the number of people in the

courtroom, Plaintiff will appear for this hearing via video-conferencing to be coordinated by this

Court and FCI Bennettsville.

       Absent any objections from the parties within fourteen days of the date of this order,

the Court will proceed with this hearing as scheduled.

       The Clerk of Court is directed to provide the United States Marshal Service with a copy of

this Order for Supplementary Proceedings and Notice of Hearing to be personally served on

Defendant D.S. Wilkes at the address listed for said Defendant on the Certified Mail Receipt. See

ECF No. 166.

       IT IS SO ORDERED.

                                                     s/Thomas E. Rogers, III
                                                     Thomas E. Rogers, III
                                                     United States Magistrate Judge
September 1, 2021
Florence, South Carolina




                                               -3-
